Citation Nr: 0504246	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder, currently evaluated at 50 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).

The veteran asserts that his post-traumatic stress disorder 
(PTSD) warrants a greater evaluation than the currently 
assigned 50 percent.  The most recent VA psychiatric 
examination, and the basis for the February 2003 rating 
decision, was conducted in November 2002.  The Board finds 
this examination is not adequate for VA rating purposes as 
the claims file was not reviewed by the examiner in 
conjunction with the examination.  Accordingly, all available 
evidence was not considered.  Likewise, pertinent facts were 
neither identified nor evaluated and weighed.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  In West v. Brown, 7 Vet.App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  

Additionally, the veteran testified at a hearing before the 
Board in November 2004, that symptoms of his PTSD had 
worsened since the VA psychiatric examination in 2002.  
Therefore, an additional VA examination is needed to provide 
an accurate picture of this issue on appeal.  See 
38 C.F.R. §§ 3.326, 3.327 (2004).

Moreover, the veteran testified that he was regularly 
attending VA therapy sessions, and that he had received 
treatment at more than one VA facility.  The most recent 
treatment records, which are associated with the claims file, 
are dated in June 2004.  Treatment records from each facility 
the veteran identified, and from June 2004 to the present, 
must be obtained.

Further, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA 
has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The veteran filed a claim of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) in April 2002, after the 
enactment of the VCAA.  However, at no time was the veteran 
notified as to the information and evidence necessary to 
substantiate such a claim.  As the RO failed to provide the 
veteran with due process on this issue in accordance with 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), the duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
not, therefore, been fulfilled.  The veteran must be so 
informed and assisted.

The veteran testified at his hearing before the Board in 
November 2004, that he receives Social Security disability 
benefits, which were awarded in approximately 1998.  The RO 
must obtain these records.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA has a 
duty to assist in gathering social security records when put 
on notice that the veteran is receiving benefits from the 
Social Security Administration.  See Murincsak v. Derwinski, 
2 Vet.App. 363 (1992); Masors v. Derwinski, 2 Vet.App. 180 
(1992). 

Accordingly, these issues are remanded for the following 
actions: 

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed with regard to the claim of 
entitlement to TDIU.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  Thorough and 
appropriate notice regarding notification 
and assistance for the claim of TDIU must 
be provided to the veteran.

2.  The veteran must be requested to 
identify all sources of treatment for his 
PTSD from June 2004 to the present, to 
specifically include all VA treatment.  
Copies of the treatment records from all 
sources he identifies, should then be 
requested and associated with the claims 
folder.  

3.  The RO must obtain records regarding 
any decision of the Social Security 
Administration regarding disability 
benefits to the veteran, as well as all 
medical records upon which this decision 
was based.

4.  If, after making reasonable efforts 
to obtain private and Federal records, 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran and his 
representative must then be given an 
opportunity to respond.  

5.  When the above development has been 
completed, the veteran should then be 
afforded an appropriate VA examination to 
determine the severity of his 
service-connected PTSD.  The veteran's VA 
claims file must be made available to and 
be reviewed by the examiner.  The 
examiner must describe all symptomatology 
due to the veteran's service-connected 
PTSD.  If possible, any nonservice-
connected symptomatology should be 
distinguished from symptomatology due to 
PTSD.  The examiner must assign a 
numerical code under the Global 
Assessment of Functioning Scale provided 
in the Diagnostic and Statistical Manual 
for Mental Disorders and the definition 
of the numerical code assigned must be 
included.  The examiner must report 
occupational and social impairment, to 
include deficiencies in work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; or the inability to 
establish and maintain effective 
relationships.  The examiner must also 
report whether there is gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living, including 
maintenance of minimal personal hygiene; 
disorientation to time or place; or 
memory loss for names of close relatives, 
own occupation, or own name present.  The 
examiner must also provide an opinion as 
to the extent the veteran's service-
connected PTSD interferes with his 
ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for any opinions and 
conclusions expressed should be included 
in the examination report.  The report 
prepared should be typed.

6.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


7.  The RO should then review the 
examination report to ensure that it is in 
complete compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once.

8.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO should 
readjudicate the veteran's claims on 
appeal, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental 
Statement of the Case, and given an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


